Citation Nr: 0629390	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of cold injury to right foot.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of cold injury to left foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury to right hand.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury to left hand.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant had active military service from December 6, 
1977 to January 30, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in July 
2002 and August 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the veteran has not 
been properly notified in accordance with the provisions of 
the VCAA.  In particular, the appellant has not been notified 
of the evidence needed to substantiate her claims for 
increased disability ratings for her residuals of cold injury 
of the hands and feet.  Therefore, it is apparent that the 
Board must remand this case to ensure that the veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate her claim for 
increased evaluations of the hands and 
feet; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to 
provide.  The veteran should also be 
advised to provide any evidence in her 
possession that pertains to the claim.  

2.  The case should again be reviewed on 
the basis of any additional evidence.  If 
any benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



